February 1, 2012 U.S. Securities and Exchange Commission F Street, N.E. Washington, DC 20549 RE: VANGUARD FENWAY FUNDS (THE TRUST) FILE NO. 33-19446 Ladies and Gentlemen: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933 is certification that the Prospectuses and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Nathan M. Will Associate Counsel The Vanguard Group, Inc.
